DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated May 19, 2022 in which claims 1, 6, 7, 11, 15, 16, and 17 have been amended. Therefore, claims 1, 3-7, 9-11, 13-17, and 19-20 are currently pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-7, 9-11, 13-17, and 19-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).   The claims are directed to a method which is one of the statutory categories of invention (Step 1:  YES). The recitation of the claimed invention is analyzed as follows, in which the abstract elements are boldfaced.
The claims recite the limitations of:
a display;
at least one transceiver configured to transmit or receive data to/from a shop terminal, a payment server, and a second mobile device; and at least one processor configured to: 
control the transceiver to receive an identifier of the second mobile device from the second mobile device through short-range communication, 
generate a payment group by adding the second mobile device to the payment group including the first mobile device, based on the received identifier of the second mobile device, 
display a receipt for a product payment to be paid for on the display, 
determine information about a payment amount of the first mobile device and information about a payment amount of the second mobile device based on the receipt, 
control the transceiver to transmit, to the payment server, group information of the payment group for registering first identification information of the payment group in the payment server, wherein the first identification information of the payment group includes an identifier of the first mobile device, an identifier of the second mobile device, information about the payment amount of the first mobile device and information about the payment amount of the second mobile device, 
control the transceiver to receive, from the payment server, the registered first identification information of the payment group in the payment server,
control the transceiver to transmit, to the shop terminal, the first identification information of the payment group for payment for a product, and 
when the first identification information of the payment group corresponds to second identification information of the payment group, control the transceiver to receive, from the payment server, a payment authentication request for a payment amount of the first mobile device allocated to the first mobile device from among a total payment amount of the product, wherein the second identification information of the payment group is identified based on contacting between the first device and the shop terminal; 
The ordered combination of the recited limitations is a method that, under its broadest reasonable interpretation, covers a system for authenticating a user and facilitating the completion of a financial transaction, which is a fundamental economic practice.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
Moreover, other than reciting a “mobile device”, “memory”, and “processor”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “mobile device”, “memory”, and “processor”, language; “receiving”, “generating”, “displaying”, “determining”, and “transmitting” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.
Claim 1:  but for the generically recited computer language, a display; at least one transceiver configured to transmit or receive data to/from a shop terminal, a payment server, and a second mobile device; and at least one processor configured to:  control the transceiver to receive an identifier of the second mobile device from the second mobile device through short-range communication , in the context of the claimed invention encompasses manually receiving data.
but for the generically recited computer language, generate a payment group by adding the second mobile device to the payment group including the first mobile device, based on the received identifier of the second mobile device, in the context of the claimed invention encompasses manually generating a payment group.
but for the generically recited computer language, display a receipt for a product payment to be paid for on the display, in the context of the claimed invention encompasses manually displaying a receipt.
but for the generically recited computer language, determine information about a payment amount of the first mobile device and information about a payment amount of the second mobile device based on the receipt, in the context of the claimed invention encompasses manually determining a information about a payment amount.
but for the generically recited computer language, control the transceiver to transmit, to the payment server, group information of the payment group for registering first identification information of the payment group in the payment server, wherein the first identification information of the payment group includes an identifier of the first mobile device, an identifier of the second mobile device, information about the payment amount of the first mobile device and information about the payment amount of the second mobile device, in the context of the claimed invention encompasses manually transmitting group information for registering identification information.
but for the generically recited computer language, control the transceiver to receive, from the payment server, the registered first identification information of the payment group in the payment server, in the context of the claimed invention encompasses manually receiving identification information.
but for the generically recited computer language, control the transceiver to transmit, to the shop terminal, the first identification information of the payment group for payment for a product, in the context of the claimed invention encompasses manually transmitting identification information.
but for the generically recited computer language, when the first identification information of the payment group corresponds to second identification information of the payment group, control the transceiver to receive, from the payment server, a payment authentication request for a payment amount of the first mobile device allocated to the first mobile device from among a total payment amount of the product, wherein the second identification information of the payment group is identified based on contacting between the first device and the shop terminal, in the context of the claimed invention encompasses manually analyzing identification information and receiving an authentication request.
Claim 4:  but for the generically recited computer language, wherein the adding of the second mobile device to the payment group comprises adding the second mobile device to the payment group as a contact with the second mobile device is detected, in the context of the claimed invention encompasses manually detecting and storing contact information.
Claim 5:  but for the generically recited computer language, wherein the identification information of the payment group is provided from the payment server to the first mobile device and is registered in the payment server for payment by the payment group, in the context of the claimed invention encompasses manually providing and registering identification information.
Claim 7:  but for the generically recited computer language, wherein the identification information of the payment group provided to the shop terminal is provided from the shop terminal to the payment server, and wherein the payment amount of the first mobile device is determined by the payment server based on the group information and the identification information of the payment group provided from the shop terminal to the payment server, in the context of the claimed invention encompasses manually providing and determining identification information based on group information.
Claim 9:  but for the generically recited computer language, further comprising instructions that configure the at least one processor for: receiving the payment amount of the second mobile device from the second mobile device; and adding the received payment amount of the second mobile device to the group information, in the context of the claimed invention encompasses manually receiving and providing group information.
Claim 10:  but for the generically recited computer language, further comprising instructions that configure the at least one processor for:  determining a payment rate of the first mobile device and a payment rate of the second mobile device, wherein the group information comprises the determined payment rate of the first mobile device and the determined payment rate of the second mobile device, in the context of the claimed invention encompasses manually determining a payment rate of one or more users.
Claim 11 and 20 are substantially similar to claim 1, thus, it is rejected on similar grounds.
Claim 13 is substantially similar to claim 3, thus, it is rejected on similar grounds.
Claim 14 is substantially similar to claim 4, thus, it is rejected on similar grounds.
Claim 15 is substantially similar to claim 5, thus, it is rejected on similar grounds.
Claim 16 is substantially similar to claim 6, thus, it is rejected on similar grounds.
Claim 17 is substantially similar to claim 7, thus, it is rejected on similar grounds.
Claim 19 is substantially similar to claim 10, thus, it is rejected on similar grounds.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “mobile device”, “memory”, and “processor”, to perform the “receiving”, “generating”, “displaying”, “determining”, and “transmitting”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “receiving”, “generating”, “displaying”, “determining”, and “transmitting” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it”, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)  
Additional elements that require no more than a generic computer to perform generic computer functions includes transmitting information (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and depositing information (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018.  Dependent claims 3 and 6 merely limit the abstract idea but do not recite any additional element beyond the cited abstract idea, thus, do not amount to significantly more. The recited ordered combination of additional elements includes a generically recited computing element non-meaningfully applying the Judicial Exception.  No additional element currently recited renders the claims to be significantly more than the cited Judicial Exception. (Step 2B: No)

Therefore, claims 1, 3-7, 9-11, 13-17, and 19-20 are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-11, 14-17, and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Chougule, U.S. Patent Application Publication Number 2017/0193468; in view of Gupta, U.S. Patent Application Publication Number 2013/0041824; in view of Simtik, WIPO Patent Application Publication Number 2017/189830.
As per claim 1, Chougule explicitly teaches:
a display; at least one transceiver configured to transmit or receive data to/from a shop terminal, a payment server, and a second mobile device; and at least one processor configured to: (Chougule 20170193468 at paras. 58-61) (" FIG. 4 is a block diagram of a computer system 400 suitable for implementing one or more embodiments of the present disclosure. In various implementations, the user device may comprise a personal computing device (e.g., smart phone, a computing tablet, a personal computer, laptop, PDA, Bluetooth device, key FOB, badge, etc.) capable of communicating with other communication devices and the network 160. The merchant and/or payment provider may utilize a network computing device (e.g., a network server) capable of communicating with other communication devices and the network 160. It should be appreciated that each of the devices utilized by users, merchants, and payment providers may be implemented as computer system 400 in a manner as follows.")
control the transceiver to receive an identifier of the second mobile device from the second mobile device through short-range communication, (Chougule 20170193468 at paras. 35-37) ("At step 204, the user device 110 may detect nearby wireless devices via short-range wireless communication. In particular, the user device 110 may generate and broadcast a short-range wireless signal to invite nearby mobile devices to connect to the user device 110 and/or to join the payment group. The short-range wireless signal may carry a data packet including the name of the payment group, or the name of the user 105 or user device 110, as defined by the peer-to-peer mobile payment short-range wireless profile. The short-range wireless signal may be discoverable by other devices with a short-range wireless profile for peer-to-peer mobile payments.")
generate a payment group by adding the second mobile device to the payment group including the first mobile device, based on the received identifier of the second mobile device, (Chougule at paras. 32-36) (" In an embodiment, the user 105 may initiate a payment group and may invite nearby users to join the payment group using their mobile devices. The user 105 may input a name for the payment group, such as based on the purpose, location, or group of the users. For example, the user 105 may create a payment group for splitting a lunch bill at a restaurant and may name the payment group: “XXX lunch bill split” with “XXX” as the name of the restaurant or the name of the group.")

Chougule does not explicitly teach, however, Gupta does explicitly teach:
display a receipt for a product payment to be paid for on the display, (Gupta US20130041824 at paras. 67-69) (" Further, in some embodiments, one or more itemized receipts can be provided to one or more of devices 108, 110, and 112 such that the participants may view and identify goods and/or services (e.g., via a mobile app or a website) for which each participant may be responsible. Mobile devices 108, 110, and 112, can obtain the itemized receipts from merchant computer 130 in some embodiments. In other embodiments, collaboration server computer 118 can obtain transaction data from payment processing network 134 and create an itemized receipt that may be provided to mobile device 108, 110, and 112. As such, users 102, 104, and 106 may view the itemized receipts and select apportionment methods (also referred to as allocation methods) (e.g., split evenly, item-by-item) using collaboration service.")
determine information about a payment amount of the first mobile device and information about a payment amount of the second mobile device based on the receipt, (Gupta US20130041824 at paras. 67-69) (" Further, in some embodiments, one or more itemized receipts can be provided to one or more of devices 108, 110, and 112 such that the participants may view and identify goods and/or services (e.g., via a mobile app or a website) for which each participant may be responsible. Mobile devices 108, 110, and 112, can obtain the itemized receipts from merchant computer 130 in some embodiments. In other embodiments, collaboration server computer 118 can obtain transaction data from payment processing network 134 and create an itemized receipt that may be provided to mobile device 108, 110, and 112. As such, users 102, 104, and 106 may view the itemized receipts and select apportionment methods (also referred to as allocation methods) (e.g., split evenly, item-by-item) using collaboration service.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chougule and Gupta to provide for the above noted limitations because it makes it easier and more efficient for the payer to keep track of payments owed by different people in a group and there is improved reliability and improved transaction security as well.  (Gupta at Abstract and paras. 2-10 and 121)

Chougule and Gupta do not explicitly teach, however, Simtik does explicitly teach:  
control the transceiver to transmit, to the payment server, group information of the payment group for registering first identification information of the payment group in the payment server, wherein the first identification information of the payment group includes an identifier of the first mobile device, an identifier of the second mobile device, information about the payment amount of the first mobile device and information about the payment amount of the second mobile device, (Simtik WO2017189830 at paras. 70-72 and 82-84) (the server 102 receives a request 130 for services/products from the first mobile device 300. At 804, the server 102 matches the first mobile device 300 with a second mobile device 400 (as discussed in greater detail above). In accordance with varying embodiments, the server 102 may identify more than one additional mobile device (not shown) associated with a seller, wherein each identified seller has the same or differing loyalty points 133 that, when combined, are sufficient to procure the services for the user of the first mobile device 300)
control the transceiver to receive, from the payment server, the registered first identification information of the payment group in the payment server, (Simtik at paras. 61-63) ( It will be appreciated that the list 131 communicated from the server 102 to the first mobile device 300 is determined in accordance with the location information included by the first mobile device 300 in the submitted services request 130. For example, the first mobile device 300 includes the coordinates from the GPS transceiver 314 or IP address from the WiFi transceiver 316 in the request, which the server 102 utilizes to filter the account owners 126 and/or service providers 150 in the data storage 144 to those which are in relative proximity to the position of the first mobile device 300.)
control the transceiver to transmit, to the shop terminal, the first identification information of the payment group for payment for a product, and (Simtik at paras. 81-84) (The server 102 then verifies, at 806, that the account owner 126 associated with the second mobile device 400, i.e., the seller, is available to provide the account owner associated with the first mobile device 300, i.e., the buyer, the service/product associated with the request 130. In one embodiment, the server 102 may verify the respective locations of the devices 300, 400. In another embodiment, the server 102 may communicate directly with the account owner via the second mobile device 400 to ensure that the loyalty points 133 are still available, the owner 126 is willing to proceed with the transaction 168, or myriad other steps to verify the account owner 126 associated with the second mobile device 400 is capable of fulfilling the request 130.)
when the first identification information of the payment group corresponds to second identification information of the payment group, control the transceiver to receive, from the payment server, a payment authentication request for a payment amount of the first mobile device allocated to the first mobile device from among a total payment amount of the product, wherein the second identification information of the payment group is identified based on contacting between the first device and the shop terminal.  (Simtik at paras. 82-85) (the server 102 matches the first mobile device 300 with a second mobile device 400 (as discussed in greater detail above). In accordance with varying embodiments, the server 102 may identify more than one additional mobile device (not shown) associated with a seller, wherein each identified seller has the same or differing loyalty points 133 that, when combined, are sufficient to procure the services for the user of the first mobile device 300. Also,  In the example embodiment of FIGURE 8, the server 102 processes payment data 164 received from the first mobile device 300 to the benefit of the account owner 126 of the second mobile device 400. Payment confirmation is then communicated to the second mobile device 400 by the server 102 at 810 via a message (SMS, MMS, email, instant messaging, proprietary or commercially available secure application resident on the device 400, etc.) indicating the account owner 126 associated with the second mobile device 400 is clear to complete the transfer to the first mobile device 300, procure the tickets (service 132), spend the loyalty points 133, transfer the loyalty points 133, etc. Thereafter, operations with respect to FIGURE 8 terminate.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chougule, Gupta, and Simtik to provide for the above noted limitations because it allows for a secure system and method that enables the unrestricted exchange of digital data between users corresponding to currencies.  (Simtik at Abstract and paras. 6-10)
As per claim 4, Chougule explicitly teaches:  wherein the adding of the second mobile device to the payment group comprises adding the second mobile device to the payment group as a contact with the second mobile device is detected.  (Chougule at paras. 33-40) ("At step 202, the user device 110 may receive a request from the user 105 for peer-to-peer payment. For example, the user 105 may operate the user device 110, via a touch screen of the user device 110, input buttons, voice command, or the like, to activate a peer-to-peer payment function, such as by activating or starting the peer-to-peer payment. The peer-to-peer payment app may request that the user 105 enter various information, such as type of payment, payee information, type of payment arrangement, payment amount, payment account information, account ID, and the like. For example, the user 105 may input that the peer-to-peer payment is a one to one mobile payment to a nearby payee with the payee's email or mobile phone number. In another example, the user 105 may input that the peer-to-peer payment is for splitting a restaurant bill among four different users (including the user 105). The user 105 may input one or more user names, mobile phone numbers, and/or contact information of the nearby users with whom the user 105 intends to implement payment transactions. For example, the user 105 may select one or more users from the user 105's contact list.")
As per claim 5, Chougule explicitly teaches:  wherein the identification information of the payment group is provided from the payment server to the first mobile device and is registered in the payment server for payment by the payment group.  (Chougule at paras. 37-39)
As per claim 6, Chougule explicitly teaches:  wherein the first identification information of the payment group comprises a virtual credit card number representing the payment group.  (Chougule at paras. 20-22 and 48-50) (Disclosing a smart wallet utilized by the payment group representing a virtual account number utilized by the payment group or a user on behalf of the payment group.)
As per claim 7, Chougule explicitly teaches:  wherein the first identification information of the payment group provided to the shop terminal is provided from the shop terminal to the payment server, and wherein the payment amount of the first mobile device is determined by the payment server based on the group information and the first identification information of the payment group provided from the shop terminal to the payment server.  (Chougule at paras. 53-60) (The merchant and/or payment provider may utilize a network computing device (e.g., a network server) capable of communicating with other communication devices and the network 160.  A transceiver or network interface 406 transmits and receives signals between computer system 400 and other devices, such as another user device, a merchant server, or a payment provider server via network 360.  In an embodiment, the peer-to-peer mobile payment app may provide several default payment arrangements that are popular or frequently used by customers. For example, the peer-to-peer mobile payment app may have several default payment arrangements, such as an option for splitting a bill. The peer-to-peer mobile payment app may allow the users to split a bill evenly among the users of the payment group by default. )
As per claim 9, Chougule explicitly teaches:  further comprising instructions that configure the at least one processor for: receiving the payment amount of the second mobile device from the second mobile device; and adding the received payment amount of the second mobile device to the group information.  (Chougule at paras. 40-50)
As per claim 10, Chougule explicitly teaches:  further comprising instructions that configure the at least one processor for:  determining a payment rate of the first mobile device and a payment rate of the second mobile device, wherein the group information comprises the determined payment rate of the first mobile device and the determined payment rate of the second mobile device.  (Chougule at paras. 40-50)  
As per claim 20, Chougule explicitly teaches:  A non-transitory computer-readable recording medium that stores a program that, when executed by a computer, performs the method of claim 11.  (Chougule at paras. 9-11) ("According to an embodiment, mobile devices are provided with a mobile peer-to-peer application (app) that enables the mobile devices to conduct transactions, such as transfer money, between each other via direct wireless communication between the mobile devices, such as Bluetooth communication. The mobile peer-to-peer application may allow dynamic and direct payment transactions between nearby mobile devices via short-range wireless communication (e.g., Bluetooth, Wi-Fi Direct, ZigBee, infrared, Li-Fi, NFC). For example, the mobile peer-to-peer payment app may allow friends to split a restaurant bill using their mobile devices. In particular, the mobile peer-to-peer application may allow payments among nearby users who are not previously connected to each other in any way, such as not previously connected through contact lists, social network sites, or etc. Thus, a payment group may be determined dynamically ad hoc in real time.")
Claim 11 is substantially similar to claim 1, thus, it is rejected on similar grounds.
Claim 14 is substantially similar to claim 4, thus, it is rejected on similar grounds.
Claim 15 is substantially similar to claim 5, thus, it is rejected on similar grounds.
Claim 16 is substantially similar to claim 6, thus, it is rejected on similar grounds.
Claim 17 is substantially similar to claim 7, thus, it is rejected on similar grounds.
Claim 19 is substantially similar to claim 10, thus, it is rejected on similar grounds.

Response to Arguments
Applicant’s arguments filed on May 19, 2022 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1, 3-7, 9-11, 13-17, and 19-20, Examiner notes the following:
	Regarding the applicant's argument that the amended features would integrate the abstract idea into practical application, the examiner respectfully disagrees.  In particular, the applicant argues that “by reciting both sending and receiving operations of all devices, including operations to create a group and payment amounts of each device of the created group, the claims clearly go beyond limitations that allegedly can be performed in the human mind using no more than generic components.”  
	Examiner disagrees, however, and notes that, as explained above, the claims at issue are directed to receiving data, determining a payment group, displaying data, and authenticating a payment request for the completion of a financial transaction.  Thus, the claims are directed to the abstract idea of conducting a financial transaction and collecting, analyzing, and displaying related transactional information in an organized manner.  The claims invoke the “mobile device”, “memory”, and “processor” merely as tools to execute the abstract idea.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mental process) does not integrate a judicial exception into a practical application or provide significantly more.
Additionally, Applicant argues that “the claims also benefit technical advancements in payments especially with regard to group payments and payments associated with members of the group.”  Examiner notes, however, that any increased speed achieved by better exchange of identification and transaction information to increase the efficiency, access, and accuracy of communications is merely an improvement to a transaction, rather than an improvement to a computer, and without any practical application. A more streamlined transaction process that is run on a generic computer component does not amount to an improvement to the computer.
With respect to Applicant’s arguments as to the § 103 rejections for now pending claims 1, 3-7, 9-11, 13-17, and 19-20, Examiner notes that those arguments are moot in light of the new grounds for rejection in this Office Action.
With respect to Applicant’s arguments as to the § 103 rejections for now pending claims 3 and 13, Examiner notes that the rejection is withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MERRITT J HASBROUCK/Examiner, Art Unit 3693                                                                                                                                                                                                        
/CHO KWONG/Primary Examiner, Art Unit 3698